Case 20-00303    Filed 04/01/21   Entered 04/01/21 08:02:07   Doc# 43   Page 1 of 2




     Roy L. Longacre
     Longacre Law Offices, Ltd.
     PO Box 191025
     Anchorage, Alaska 99519
     (907) 350-1748
     Roy@LongacreLaw.com
     Attorney for Creditor
     Snap-on Credit, LLC

                           UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF ALASKA

     In Re:                             )
                                        )
     Jeffery Lewis York and             ) Case No. 20-00303
     Dana Leigh York                    )
                              Debtor(s) ) Chapter 13
     __________________________________ )

                WITHDRAWAL OF OBJECTION TO CONFIRMATION OF THE PLAN

              COMES NOW Snap-on Credit, LLC by and through Roy Longacre
     of Longacre Law Offices, Ltd., and hereby withdraws its
     objection to Confirmation of the proposed Amended Chapter 13
     Plan.
     DATED this April 1, 2021.                     Longacre Law Offices, Ltd.
                                                   Attorney for Creditor
                                                   Snap-on Credit, LLC


                                                   By: /s/ Roy Longacre
                                                        Roy Longacre




     Withdrawal of Objection to Confirmation of the Plan
     Page 1 of 2
Case 20-00303   Filed 04/01/21   Entered 04/01/21 08:02:07   Doc# 43   Page 2 of 2




     CERTIFICATE OF SERVICE:

     I hereby certify that on April 1, 2021, I served the foregoing
     Entry of Appearance and Request for Notices on the following
     via U.S. Mail, first class postage prepaid, or by electronic
     means through the ECF system as indicated on the Notice of
     Electronic Filing:

     Jeffery Lewis York
     Dana Liegh Yourk
     105 Yaqui St
     Morenci, AZ 85540
     DEBTORS

     J. Mitchell Joyner
     810 W. 2nd Avenue
     Anchorage, AK 99501
     ATTORNEY FOR DEBTOR

     Devoron K. Hill
     The Sayer Law Group, P.C.
     925 E. 4th St.
     Waterloo, IA 50703
     ATTORNEY FOR CREDIT UNION 1

     Darren R. Hojnacki
     The Sayer Law Group, P.C.
     801 B Street, Ste. 505
     Anchorage, Alaska 99501
     ATTORNEY FOR CREDIT UNION 1

     Nacole M. Jipping (13)
     Chater 13 Trustee
     1010 E. 9th Avenue, #5A
     Anchorageg, AK 99501
     TRUSTEE

     U.S. Trustee
     700 Stewart Street, Ste. 5103
     Seattle, WA 98101
     U.S. TRUSTEE

     By: /s/ Roy Longacre
          Roy Longacre



     Withdrawal of Objection to Confirmation of the Plan
     Page 2 of 2
